Citation Nr: 1429517	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-32 052	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with bilateral nonproliferative retinopathy.
 
2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to April 8, 2013, and in excess of 50 percent thereafter.
 
3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
 
4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserve from November 1965 to November 1971.  During this time, he served on active duty for training from August 1966 to April 1967, and on active duty from April 1968 to July 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a February 2013 decision, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disability, including anxiety and depression, and remanded the case for further development.  In a May 2013 rating decision, the RO granted service connection for depressive disorder and peripheral neuropathy of the left upper extremity, increased and reclassified the evaluation of the peripheral neuropathy of the right upper extremity to 50 percent effective from April 8, 2013, and granted a total rating based on individual employability due to service-connected disability; the Veteran has not challenged any aspect of this decision.  The case has since been returned to the Board for appellate review, with the claims remaining on appeal as stated above.

The Virtual VA and Veterans Benefits Management System electronic claims files do not contain any documents pertinent to this decision.


FINDING OF FACT

On June 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In this case, the Veteran, through his authorized representative, confirmed his request to withdraw this appeal in a June 2014 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


